DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
See U.S. Publication US 2019359355 for paragraphing.

Response to Amendment
The amendment filed on September 9, 2022 has been entered.

Drawings
The drawings were received on September 9, 2022. These drawings are acceptable.

Specification
Specification Amendments received on September 9, 2022 have been entered.

Claim Interpretation
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Claims 1 and 15 recite “proximate.” Claim 15 recites “after the boil-off passes the cold plate, the boil-off is purged in a direction away from the vehicle.” MERRIAM-WEBSTER defines “proximate” as “very near” or “close.”
The Instant Specification (¶¶ 49-50; FIG. 3) discloses “After the boil-off passes through the orifice plates 380, the boil-off passes through a portion of the bypass lines 395B that is proximate (e.g., mounted on or mounted adjacent to) the cold plates 390” and “After the boil-off passes through the portion of the bypass lines 395B that is proximate the cold plates 390, the boil-off is purged via the bypass lines 395B in a direction 397 away from the launch vehicle.”
As “proximate” has not been clearly defined to be other than its ordinary meaning, the Office interprets “proximate” to mean “very near” or “close.” READY-FOR-SEA HANDBOOK (READY-FOR-SEA HANDBOOK, UNITED STATES NAVAL RESERVE INTELLIGENCE PROGRAM, TYPICAL SHIP ORGANIZATION) evidences that any (14. Supply Department) spare parts for underway ship and/or aircraft repairs on a vehicle are close or nearby enough to not require the vehicle to undergo (9. Maintenance Management Department) off-ship maintenance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-11, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRAYSON (US 20100269487, hereinafter GRAYSON) in view of RICHARD MONTGOMERY (US 20050225938, hereinafter MONTGOMERY).
Regarding claim 1, GRAYSON  discloses:
A method for cooling a vehicle (Abstract: space vehicle), the method comprising:
routing, by a bypass line (20 to LV202 to 40 through either 85 or GH2 Valve Panel), boil-off (FIGS. 1A-1C; ¶ 28-29, cryogenic propellant tanks 10 and 20 may absorb heat which in turn tends to boil some of the cryogenic liquids, the boil-off routes through PMD 70 to cool subsystems) of a cryogenic fuel (LH2) of the vehicle past a heat exchanger (70 contains a heat exchanger or 85) to cool a subsystem (FIGS. 1A-1B) mounted proximate the heat exchanger; and
purging the boil-off in a direction (FIG. 1C; out of 60) away from the vehicle, after the boil-off passes the heat exchanger. 
Regarding claim 1, GRAYSON lacks the heat exchanger(s) construction thus lacks the “cold plate” structure or that the heat exchanger is within a few inches of the electronics.
Regarding claim 1, MONTGOMERY (¶ 24) teaches that in “some embodiments of the cold plate 20 (and other novel cold plates described herein) could be used in a system for cooling an electronic component, with the cold plate thermally coupled to the electronic component” to (¶ 3) to absorb heat from the electronic component
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine GRAYSON with the teachings of MONTGOMERY to mount a cold plate adjacent to the electronics to absorb heat from the electronic component.

Regarding claim 2, GRAYSON as modified teaches the limitations of claim 1, GRAYSON additionally teaches:
the subsystem (FIGS. 1A-1B) comprises one or more electronic components (the FIGS. 1A-1B subsystem includes various electronic components for a space vehicle); and
the cryogenic fuel comprises at least one of liquid hydrogen (LH2) (within 20), liquid oxygen (LO2) (within 10).

Regarding claim 3, GRAYSON as modified teaches the limitations of claim 1, GRAYSON additionally teaches:
wherein the boil-off of the cryogenic fuel comprises at least one of gaseous hydrogen (GH2) (from 20, 40, and 41) or gaseous oxygen (GO2) (from 10, 30, and 31); and
the boil-off enters the bypass line (20 to LV202 to 40 through either 85 or GH2 Valve Panel) after escaping from a cryogenic fuel tank (10 or 20) via a vent pipe (from 10 or 20 to LV240 or LV140 of FIG. 1C).


Regarding claim 4, GRAYSON as modified teaches the limitations of claim 1, GRAYSON additionally teaches:
wherein the subsystem (FIGS. 1A-1B) comprises an avionics subsystem (GRAYSON (Abstract) is directed toward a space vehicle), and the method further comprises:
opening a regulator valve (GH2 Valve panel) on the bypass line (20 to LV202 to 40 through either 85 or GH2 Valve Panel) to direct the boil-off toward the bypass line.

Regarding claim 5, GRAYSON as modified teaches the limitations of claim 1, GRAYSON additionally teaches:
sensing (¶ 40, the pressure management system 300 monitors the operative state of the propulsion system and has sensors (not shown) to monitor the pressures, temperatures, and similar variables for each of the constituent tanks, bottles, and system components), by a regulator valve (GH2 Valve panel) on the bypass line (20 to LV202 to 40 through either 85 or GH2 Valve Panel ), a pressure (300 psia) of the bypass line.

Regarding claim 6, GRAYSON as modified teaches the limitations of claim 5, GRAYSON additionally teaches:
at least one of opening or closing (operation of propellant management device (PMD) 70) the regulator valve (GH2 Valve panel) on the bypass line (20 to LV202 to 40 through either 85 or GH2 Valve Panel) to maintain the pressure (40 psia) of the bypass line to be within a predetermined pressure range (¶ 29 the pressure management system includes a hydrogen propellant management device (PMD) 70 and ¶ 33 pressurization may be performed via a controlled method by the pressure management system to allow controlled pressurization of the cryogenic liquid hydrogen and cryogenic liquid oxygen tanks).
In September 20, 2021 office action on the merits the Examiner took Official Notice that that utilizing regulator valves to maintain pressure (and therefor sense pressure) is old and well known. In their subsequent reply to this office action, the applicant did not traverse Examiner' s assertion of Official Notice with regard to these elements. Therefore, the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP § 2144.03(C).
It would have been obvious to one of ordinary skill in the art to have utilized valves to sense and maintain pressure to maintain system conditions within acceptable operational ranges thereby preventing system failures, made more apparent by the utilization of the instant system in spacecraft.

Regarding claim 7, GRAYSON as modified teaches the limitations of claim 1, GRAYSON additionally teaches:
sensing (¶ 40, the pressure management system 300 monitors the operative state of the propulsion system and has sensors (not shown) to monitor the pressures, temperatures, and similar variables for each of the constituent tanks, bottles, and system components), by a temperature sensor  associated with the cold plate, a temperature of the cold plate.
In the September 20, 2021 office action on the merits the Examiner took Official Notice that the status (including temperature) monitoring of most if not all spacecraft systems is old and well known as there are few opportunities to repair a space vehicle once it has been deployed. In their subsequent reply to this office action, the applicant did not traverse Examiner' s assertion of Official Notice with regard to these elements. Therefore, the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP § 2144.03(C).
It would have been obvious to one skilled in the art that the operational temperature of the heat exchangers affects the operation of the fuel cells, since the fuel cells may become inoperable if the heat exchangers work improperly due to thermal effects.

Regarding claim 8, GRAYSON as modified teaches the limitations of claim 7, GRAYSON additionally teaches:
at least one of opening or closing (¶ 33, the thermal switches are closed and opened to alter the temperature of various components by transferring heat between cool and hot components in a controlled manner facilitating pressure of system components on the bypass line) a control valve (TS411 or TS412) on the bypass line (20 to LV202 to 40 through either 85 or GH2 Valve Panel) to maintain the temperature (¶ 33) of the cold plate to be within a predetermined temperature range (¶ 33).
In the September 20, 2021 office action on the merits the Examiner took Official Notice that the maintaining the temperature of spacecraft systems is old and well known. Such temperatures are often ranges as the systems are subject to solar loading from innumerable emission/reflective/shadowing sources (astronomical debris, the moon) this temperature is often a temperature range. In their subsequent reply to this office action, the applicant did not traverse Examiner' s assertion of Official Notice with regard to these elements. Therefore, the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP § 2144.03(C).It would have been obvious to one skilled in the art that the operational temperature of the heat exchangers affects the operation of the fuel cells, since the fuel cells may become inoperable if the heat exchangers work improperly due to thermal effects.

Regarding claim 9, GRAYSON as modified teaches the limitations of claim 1, GRAYSON additionally teaches:

wherein the vehicle (Abstract: space vehicle) is one of a space vehicle (Abstract: space vehicle), an airborne vehicle (¶ 27, the space vehicle launches from Earth and is thus an airborne vehicle), and a terrestrial vehicle (¶ 27, the cryogenic liquid oxygen tank 10 and cryogenic liquid hydrogen tank 20 and two supercritical oxygen bottles 30 and 31 and the two supercritical hydrogen bottles 40 and 41 are filled, on Earth, thus the space vehicle is a terrestrial vehicle), and a marine vehicle (¶ 38, terrestrial, space-based, and moon or other planet-based propellant storage depots, as the Earth has planet-based marine storage depots (e.g. offshore oil rigs, oil tankers, LNG carriers, among others) this GRAYSON system provides this capability on extraterrestrial bodies with marine environments).
The Office notes that space colonization and planetary exploration includes investigation of the air, land, and water of another planet.

Regarding claim 10, GRAYSON as modified teaches the limitations of claim 1, GRAYSON additionally teaches:
wherein the vehicle (Abstract: space vehicle) is a fuel cell vehicle (FCV) (¶ 4, GRAYSON’s LO2 is usable for fuel cell power generation).

Regarding claim 11, GRAYSON as modified teaches the limitations of claim 1, GRAYSON additionally teaches:
opening a solenoid valve (SV204; FIG. 1D, teaches that SV204 is a solenoid valve) on the bypass line (20 to LV202 to 40 through either 85 or GH2 Valve Panel) to direct the boil-off toward the bypass line.
The Office notes that FIG. 1D teaches that LV202 is a latching valve and latching valves are solenoid valves as evidenced by VALCOR ENGINEERING, LATCH VALVES FOR MISSILES & SPACE.

Regarding claim 13, GRAYSON as modified teaches the limitations of claim 1, GRAYSON additionally teaches:
wherein the purging of the boil-off in the direction away from the vehicle comprises purging of the boil-off in the direction away from (VD481 and VD491 point away from a part of the vehicle and conservation of momentum teaches that the venting in space will cause the vehicle to move) the vehicle via a main vent line (FIG. 1A, LH2 Tank Main Vent or LH2 TVS Vent).

Regarding claim 14, GRAYSON as modified teaches the limitations of claim 1, GRAYSON additionally teaches:
wherein the method further comprises: causing, by a check valve (CV411) on the bypass line (20 to LV202 to 40 through either 85 or GH2 Valve Panel), the boil-off to flow within the bypass line in a forward direction.

Regarding claim 15, GRAYSON discloses:
A system (FIGS. 1A-1C) for cooling a vehicle (Abstract: space vehicle), the system comprising:
a heat exchanger (70 contains a heat exchanger or 85), wherein a subsystem (FIGS. 1A-1B) of the vehicle is mounted proximate the heat exchanger; and
a bypass line (20 to LV202 to 40 through either 85 or GH2 Valve Panel) configured to route boil-off (FIGS. 1A-1C; ¶ 28-29, cryogenic propellant tanks 10 and 20 may absorb heat which in turn tends to boil some of the cryogenic liquids, the boil-off routes through PMD 70 to cool subsystems)of a cryogenic fuel (from 20) of the vehicle past the heat exchanger to cool the subsystem (FIGS. 1A-1B) mounted proximate the heat exchanger,
wherein the system is configured such that after the boil-off passes the heat exchanger (70 contains a heat exchanger or 85), the boil-off is purged in a direction (FIG. 1C; out of 60) away from the vehicle.
Regarding claim 15, GRAYSON lacks the heat exchanger(s) construction thus lacks the “cold plate” structure or that the heat exchanger is within a few inches of the electronics.
Regarding claim 15, MONTGOMERY (¶ 24) teaches that in “some embodiments of the cold plate 20 (and other novel cold plates described herein) could be used in a system for cooling an electronic component, with the cold plate thermally coupled to the electronic component” to (¶ 3) to absorb heat from the electronic component
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine GRAYSON with the teachings of MONTGOMERY to mount a cold plate adjacent to the electronics to absorb heat from the electronic component.


Regarding claim 16, GRAYSON as modified teaches the limitations of claim 15, GRAYSON additionally teaches:
wherein the subsystem (FIGS. 1A-1B) comprises an avionics subsystem (the FIGS. 1A-1B subsystem includes various electronic components for a space vehicle and therefore avionics) positioned so as to be cooled by the boil-off as the boil-off passes through the bypass line (20 to LV202 to 40 through either 85 or GH2 Valve Panel) and wherein the system (FIGS. 1A-1C) further comprises:
a cryogenic fuel tank (20, 40, or 41);
a vent pipe (from 10 or 20 to LV240 or LV140 of FIG. 1C) configured to route the boil-off to flow from the cryogenic fuel tank to the bypass line; and
a regulator valve (GH2 Valve panel) on the bypass line (20 to LV202 to 40 through either 85 or GH2 Valve Panel) to sense a pressure (300 psia) of the bypass line.
In the September 20, 2021 office action on the merits the Examiner took Official Notice that utilizing regulator valves to maintain pressure (and therefor sense pressure) is old and well known. In their subsequent reply to this office action, the applicant did not traverse Examiner' s assertion of Official Notice with regard to these elements. Therefore, the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP § 2144.03(C).
It would have been obvious to one of ordinary skill in the art to have utilized valves to sense and maintain pressure to maintain system conditions within acceptable operational ranges thereby preventing system failures, made more apparent by the utilization of the instant system in spacecraft.


Regarding claim 17, GRAYSON as modified teaches the limitations of claim 16, GRAYSON additionally teaches:
wherein the regulator valve (GH2 Valve panel) on the bypass line is further configured to at least one of open or close (¶ 40, the pressure management system 300 monitors the operative state of the propulsion system and has sensors (not shown) to monitor the pressures, temperatures, and similar variables for each of the constituent tanks, bottles, and system components) to maintain the pressure (300 psia) of the bypass line to be within a predetermined pressure range (¶ 29 the pressure management system includes a hydrogen propellant management device (PMD) 70 and ¶ 33 pressurization may be performed via a controlled method by the pressure management system to allow controlled pressurization of the cryogenic liquid hydrogen and cryogenic liquid oxygen tanks).
In the September 20, 2021 office action on the merits the Examiner took Official Notice that utilizing regulator valves to maintain pressure (and therefor sense pressure) is old and well known. In their subsequent reply to this office action, the applicant did not traverse Examiner' s assertion of Official Notice with regard to these elements. Therefore, the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP § 2144.03(C).
It would have been obvious to one of ordinary skill in the art to have utilized valves to sense and maintain pressure to maintain system conditions within acceptable operational ranges thereby preventing system failures, made more apparent by the utilization of the instant system in spacecraft.

Regarding claim 18, GRAYSON as modified teaches the limitations of claim 15, GRAYSON additionally teaches:
a temperature sensor (¶ 40, the pressure management system 300 monitors the operative state of the propulsion system and has sensors (not shown) to monitor the pressures, temperatures, and similar variables for each of the constituent tanks, bottles, and system components) associated with the cold plate and configured to sense a temperature of the cold plate;
wherein the system is further configured such that:
boil-off is purged in the direction away from (VD481 and VD491 point away from a part of the vehicle and conservation of momentum teaches that the venting in space will cause the vehicle to move) the vehicle in a main vent line (FIG. 1A, LH2 Tank Main Vent or LH2 TVS Vent): and
the subsystem (FIGS. 1A-1B) is being cooled by the boil-off as the boil-off passes through the bypass line (20 to LV202 to 40 through either 85 or GH2 Valve Panel).
In the September 20, 2021 office action on the merits the Examiner took Official Notice that the status (including temperature) monitoring of most if not all spacecraft systems is old and well known as there are few opportunities to repair a space vehicle once it has been deployed. In their subsequent reply to this office action, the applicant did not traverse Examiner' s assertion of Official Notice with regard to these elements. Therefore, the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP § 2144.03(C).
It would have been obvious to one skilled in the art that the operational temperature of the heat exchangers affects the operation of the fuel cells, since the fuel cells may become inoperable if the heat exchangers work improperly due to thermal effects.

Regarding claim 19, GRAYSON as modified teaches the limitations of claim 18, GRAYSON additionally teaches:
a control valve (TS411 or TS412) on the bypass line (20 to LV202 to 40 through either 85 or GH2 Valve Panel) configured to at least one of open or close (¶ 33, the thermal switches are closed and opened to alter the temperature of various components by transferring heat between cool and hot components in a controlled manner facilitating pressure of system components on the bypass line) to maintain the temperature (¶ 33) of the cold plate to be within a predetermined temperature range (¶ 33).
In the September 20, 2021 office action on the merits the Examiner took Official Notice that the maintaining the temperature of spacecraft systems is old and well known. In their subsequent reply to this office action, the applicant did not traverse Examiner' s assertion of Official Notice with regard to these elements. Therefore, the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP § 2144.03(C).
Such temperatures are often ranges as the systems are subject to solar loading from innumerable emission/reflective/shadowing sources (astronomical debris, the moon) this temperature is often a temperature range. It would have been obvious to one skilled in the art that the operational temperature of the heat exchangers affects the operation of the fuel cells, since the fuel cells may become inoperable if the heat exchangers work improperly due to thermal effects.

Regarding claim 20, GRAYSON as modified teaches the limitations of claim 15, GRAYSON additionally teaches:
a solenoid valve (SV204; FIG. 1D, teaches that SV204 is a solenoid valve) on the bypass line (20 to LV202 to 40 through either 85 or GH2 Valve Panel) configured to open to direct the boil-off toward the bypass line.
The Office notes that FIG. 1D teaches that LV202 is a latching valve and latching valves are solenoid valves as evidenced by VALCOR ENGINEERING, LATCH VALVES FOR MISSILES & SPACE.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRAYSON in view of MONTGOMERY, further in view of JAY ROBERT MARTIN (US 3944646, hereinafter MARTIN).
Regarding claim 12, the combination of GRAYSON as modified teaches the limitations of claim 1. GRAYSON additionally teaches:
adjusting, by an orifice plate (OR 411 or OR412) on the bypass line (20 to LV202 to 40 through either 85 or GH2 Valve Panel), a rate of a flow of the boil-off within the bypass line.
GRAYSON FIG. 1D teaches an orifice, and as GRAYSON‘s orifice symbol is the same as the instant Application’s orifice palate symbol, GRAYSON does not explicitly disclose an orifice plate. Thus, if Applicant disagrees that the GRAYSON orifices (OR 411 or OR412) are an orifice plate, MARTIN (FIGS. 2, 3, and 7) additionally teaches a gas separation and cryogenic distillation system. MARTIN teaches it is known to:
adjusting (224 and 222), by an orifice plate (220) on a bypass line (227), a rate of a flow (Col. 19, lines 8-13) of a boil-off (Col. 10, lines 57-64; Col. Col. 11, lines 63-68; FIGS. 2 and 7; 78, 78a) within the bypass line.
MARTIN (Col. 19, lines 8-29) controls the flow rate through the bypass line to maintain a constant bypass line flow rate regardless of the flow rate through the purging line.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of GRAYSON and MONTGOMERY with the teachings of MARTIN to employ an orifice plate and flow rate controller to adjust the flow rate of boil off within a bypass line.


Response to Arguments
Applicant's arguments filed September 9, 2022 with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of GRAYSON in view of MONTGOMERY.
Regarding page 9, ¶ 11, Applicant Argues that MATA is no longer prior art and overcome the MATA rejections by correcting inventorship. In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., a subsystem of claims 1 and 15) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claims 2-14 and 16-20 have been rejected due to dependence upon a rejected claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
VALCOR ENGINEERING (VALCOR ENGINEERING, LATCH VALVES FOR MISSILES & SPACE) teaches that: Latching valves are solenoid valves.
ZEGLER (US-10718294-B1) teaches a(n): INTEGRATED VEHICLE FLUIDS.
EPSTEIN (US-20150330575-A1) teaches a(n): METHOD FOR MANAGING LNG BOIL-OFF AND LNG BOIL-OFF MANAGEMENT ASSEMBLY.
SCHMIDT (US-9261295-B1) teaches a(n): HYBRID LIQUID-HYDROGEN AND HELIUM CRYOCOOLER SYSTEMS AND METHODS.
ZEGLER (US-20120227374-A1) teaches a(n): INTEGRATED VEHICLE FLUIDS.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY FLETCHER can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763



/PAUL ALVARE/Primary Examiner, Art Unit 3763